          Case 1:18-cv-06471-ER Document 126 Filed 01/28/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al. ,

                     Plaintiffs,

           v.                                           Civil Action No. 1:18-cv-06471-ER

 UNTED STATES
 DEPARTMENT OF JUSTICE, et al. ,

                     Defendants,



 CITY OF NEW YORK,

                     Plaintiff,

           v.                                           Civil Action No. 1:18-cv-06474-ER

 MATTHEW G. WHITAKER, et al. ,

                     Defendants,




                             DEFENDANTS’ NOTICE OF APPEAL

        Notice is hereby given that Defendants United States Department of Justice and Mathew G.

Whitaker, in his official capacity as Acting Attorney General of the United States, (collectively, the

“Defendants”) appeal to the United States Court of Appeals for the Second Circuit from this

Court’s November 30, 2018 Opinion and Order (ECF No. 114 in Case No. 1:18-cv-06471-ER, ECF

No. 81 in Case No. 1:18-cv-06474-ER, and attached hereto as Exhibit A), including, but not limited

to, an injunction issued against the Defendants, which was subsequently modified by this Court on

January 4, 2019 (ECF No. 122 in Case No. 1:18-cv-06471-ER, ECF No. 87 in Case No. 1:18-cv-

06474-ER, and attached hereto as Exhibit B).
          Case 1:18-cv-06471-ER Document 126 Filed 01/28/19 Page 2 of 2



                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   CHAD A. READLER
                                                   Principal Deputy Assistant Attorney General

                                                   BRETT A. SHUMATE
                                                   Deputy Assistant Attorney General

                                                   JOHN R. TYLER
                                                   Assistant Director

                                                    /s/ Daniel D. Mauler                  .
                                                  DANIEL D. MAULER
                                                  Trial Attorney
                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, NW
                                                  Washington, DC 20530
                                                  (202) 616-0773
                                                  (202) 616-8470 (fax)
                                                  dan.mauler@usdoj.gov
                                                  Counsel for Defendants


                                 CERTIFICATE OF SERVICE

      I certify that on January 28, 2019, I filed the foregoing document with the Clerk of Court via
the CM/ECF system, causing it to be served electronically on all counsel of record.

                                                        /s/ Daniel D. Mauler                  .
                                                      DANIEL D. MAULER
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20530
                                                      (202) 616-0773
                                                      (202) 616-8470 (fax)
                                                      dan.mauler@usdoj.gov
                                                      Counsel for Defendants




                                               — 2—
                                 DEF ENDANT S ’ NOT IC E OF AP P EAL
